DETAILED ACTION
Applicant's arguments filed on 10/30/2020 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-4 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1; prior art of record fails to disclose either by itself or in combination:  “… adopting a deadbeat control by a voltage outer loop control to calculate a current inner loop control reference value; (S4) defining a switching function to determine which state the system is in, wherein in (S4), a switching function… a switching function value at a sampling time k; Vo(k) represents an output voltage value at the sampling time k; Vl/k) represents a reference voltage value corresponding to the Vo(k) at the sampling time k; Vo(k- l) represents an output voltage value at a sampling time k-1… adopting a finite control set model predictive control by the inner loop.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838